The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 3/7/2022 have been entered and considered. Upon entering amendment, claims 1-11 have been amended. Claims 1-11 remain pending.
Response to Arguments
In response to claims 1 and 7 being rejected under 35 U.S.C 112(b) as being indefinite because of the recitation of “performing beamforming that maximizes energy harvesting efficiency by using a power of the derived transmission signal and a total harvested power…” (see office action dated 12/27/2021, pg.5), the applicant pointed to the specification for written description support (see Remarks, pgs.9-10, bridging paragraph). This is, however, not a rebuttal to 112(b) rejections, which are based on the language of the claims- not whether the specification describes it. The recitation of “maximizes” has no basis for comparison- to maximize is to make something better than before. What is the before? What was the original efficiency. The recitation of “by using” does not explicitly define what the applicant regards as their invention. If Applicant’s improvement over the prior art is how the derivations are used to create a better efficiency beamforming system- then the claims need to explicitly define how.  The specific relationship between the derived values and the improved energy harvesting efficiency (for example, the pertinent equations in applicant’s specification that explicitly contribute to maximizing the efficiency as well as definitions of variables in the equations) need to be claimed.
See rejections below for further analysis.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “perform(ing) beamforming that maximizes energy harvesting efficiency by using” some of the earlier derived information. It is unclear how “maximizes” improves the harvesting efficiency, because the claims do not explicitly distinguish how the original efficiency was maximized. To “maximize” suggests to make something better than before, but the claims do not provide a basis for comparison. Furthermore, the recitation of “by using” does not explicitly define what the applicant regards as their invention. If Applicant’s improvement over the prior art is how the derivations are used to create a better efficiency beamforming system- then the claims need to explicitly define how.  The specific relationship between the derived values and the improved energy harvesting efficiency (for example, the pertinent equations in applicant’s specification that explicitly contribute to maximizing the efficiency as well as definitions of variables in the equations) need to be claimed. For purposes of examination, the examiner will interpret the claims as best understood (see rejections of claims 1 and 7 below).
Claims 1 and 7 each recite the limitation "mth cell" in lines 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim. The term “cell” has not been clearly defined in the claims. What makes up a cell? What physical relationship does the cell have with the information user(s) and the energy user(s)?
Claims 3 and 9 each recite “deriving the linear harvested power by using a reception signal power and a power conversion efficiency of the jth energy user of the mth cell.” Similar to claim 1, the recitation of “by using” does not explicitly define what the applicant regards as their invention. If Applicant’s improvement over the prior art is how to derive the linear harvested power- then the claims need to explicitly define how.  The specific relationship (for example, the pertinent equation for deriving the linear harvested power) needs to be claimed. For purposes of examination, the examiner will interpret the claims as best understood (see rejections of claims 3 and 9 below).
Claims 4 and 10 each recite “deriving the non-linear harvested power by using a maximum harvested power, a charging rate and a sensitivity…” Similar to claim 1, the recitation of “by using” does not explicitly define what the applicant regards as their invention. If Applicant’s improvement over the prior art is how to derive the non-linear harvested power- then the claims need to explicitly define how.  The specific relationship (for example, the pertinent equation for deriving the non-linear harvested power) needs to be claimed. For purposes of examination, the examiner will interpret the claims as best understood (see rejections of claims 4 and 10 below).
Claims 2, 5-6, 8 and 11 depend on independent claims 1 and 7 and therefore inherit their deficiencies.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 recites “a non-transitory computer readable recording medium, in which a computer program for performing the beamforming method in a simultaneous wireless information and power transfer system according to claim 1 is recorded.” Claim 6 reads as simply a program on a disc, where the program is a nonfunctional descriptive material. Any program would read on claim 6. Claim 6 should instead be amended to recite “a non-transitory computer-readable recording medium, in which a computer program that when executed by a computer, performs the beamforming method in a simultaneous wireless information and power transfer system according to claim 1.”
Claim 7 recites in the preamble “the beamforming apparatus comprising a computer processor configured to” and in the body of the claim “perform beamforming that maximizes…” It is noted that claim 7’s only structure is a processor and this processor does not perform beamforming. The preamble should include “a forming circuit” or a “beamforming circuit” (see applicant’s specification, pg.12; the forming circuit 170 performs the beamforming…) and the computer processor and in the body of the claim the last limitation should say “perform beamforming, with said forming circuit, that maximizes…” and include the pertinent equations. Alternatively, the applicant can replace the recitation of computer processor with a recitation of “a signal deriving circuit” for the transmission signal derivation, “a noise deriving circuit” for the SINR derivation, “a harvested power deriving circuit” for the harvested power derivation, and “a forming circuit” for the beamforming. Similar changes should be made for the dependent claims if applicant decides to go down this route.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant submitted Xu et al. “Multiuser MISO Beamforming for Simultaneous Wireless Information and Power”.
Regarding Claim 1,
Xu (fig.1) teaches a beamforming method in a simultaneous wireless information and power transfer system (see title), the method comprising:
deriving a transmission signal (pg.4800, section II, equation (1); “Hence, the transmitted signal from the AP is given by equation (1)”, which reads on the derivation of a transmission signal) transmitted to a plurality of information users (see fig.1, pg.4799, left column, lines 5-15; plurality of ID receivers) and a plurality of energy users (see fig.1, pg.4799, left column, lines 5-15; plurality of EH receivers) from a base station (i.e. an “AP”);
deriving a signal-to- Interference plus Noise Ratio (SINR) of an ith information user (abstract, lines 9-10, pg.4799, left column, lines 25-29 and pg.4800, right column, equations 3 and/or 4; Xu teaches deriving the SINR for the ith ID receiver) by using a noise power of the ith information user (abstract, lines 9-10, pg.4799, left column, lines 25-29 and pg.4800, right column, equations 3 and/or 4; the “noise ratio” in the SINR implies a noise power. Therefore, derivation of the SINR is “by using” the noise power inherent in the SINR. The claim does not define any noise power sensing, any memory to store this value, or any equation that requires the noise as a distinct variable) included in a mth cell (see fig.1, the information user ID receiver included in the cell that has the AP and the antennas), i and m each being a natural number (i=1 information user and m=1 cell);
deriving a total harvested power of a jth energy user (“EH receiver”) included in the mth cell (pg.4801, left column, lines 1-4, and equation 5; the total harvested power for the Jth EH receiver is derived by equation 5), j being a natural number (j=1); and
performing beamforming that maximizes energy harvesting efficiency (abstract, pg.4801, left column, lines 2-15 and equation 5; Xu teaches to “maximize the weighted sum-power transferred to all EH receivers” and 
    PNG
    media_image1.png
    34
    140
    media_image1.png
    Greyscale
denotes the energy harvesting efficiency; because power transfer is maximized, the harvesting efficiency is also maximized) by using a power of the derived transmission signal and a total harvested power of the plurality of energy users derived from the derived total harvested power (abstract, lines 7-10, pg.4799, left column, lines 5-10, 25-29 and pg.4801, left column, lines 7-15; the beamforming is performed by using a power/the energy from transmission signal of the base station/AP and the “weighted sum-power transferred to all EH receivers” derived from “the harvested power for the jth receiver, denoted by Qj”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted Xu et al. “Multiuser MISO Beamforming for Simultaneous Wireless Information and Power” in view of Boshkovska et al. “Max-min Fair Beamforming for SWIPT Systems with Non-linear EH Model.”
Regarding Claim 2,
Xu teaches the claimed subject matter in claim 1 and Xu further implicitly teaches that deriving the total harvested power of the jth energy user included in the mth cell includes applying the jth energy user of the mth cell to a linear model (pg.4800, left page, “in this paper we consider linear precoding at the transmitter for each SWIPT and each ID/EH receiver” and pg. 4801, right page, “to check whether the optimal energy beamformer feasible case… solve the feasibility problem in (8) in which is a simple linear program”- thus a linear model is adopted).
Xu does not explicitly teach deriving a linear harvested power by applying the linear model, deriving a non-linear harvested power by applying the jth energy user of the mth cell to a non-linear model, and deriving a harvested power for the jth energy user of the mth cell by using the derived linear and non-linear harvested powers.
Boshkovska, however, similar to Xu teaches deriving a linear harvested power by applying a linear energy harvesting model (pg.2, right column, part C, equations 5 and 6, “The linear model and the non-linear model, have been proposed in the literature… For the linear EH model which as adopted e.g. in [8]-[12], the total harvested power at ER is typically modelled by the following linear equation…”) and further teaches deriving a non-linear harvested power by applying the jth energy user of the mth cell to a non-linear model (abstract, pg.3,see equations 7 and 8; “a parametric non-linear EH model… has been shown to be in excellent agreement closely with practical measurement results…” Note: equations 7 and 8 are the same as applicant’s equation 6).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Xu to that of Boshkovska and derive the total harvested power for the jth user of the mth cell by using both the derived linear and non-linear harvested powers, because practical RF based energy harvesting circuits are inherently non-linear and the conventional linear model alone fails to capture this important characteristic. Thus, using both models would be advantageous to deriving the total harvested power, because it allows the capture of the non-linear characteristic of the energy harvesting circuit. Additionally, since both linear and non-linear models are known, the generic ability to “use” them together is obvious and well-within the level of ordinary skill in the art. See MPEP 2143 (A).
Examiner Note: if applicant argues on record why using linear non-linear models together instead of alternatively would not have been obvious and/or advantageous to one of ordinary skill in the art and incorporates the limitations of claim 2 into 1, it would move prosecution forward.
 Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and the combination further teaches wherein deriving of the linear harvested power includes: deriving the linear harvested power by using a reception signal power (Boshkovska, pg.2, right column, equation 5, reception signal PERj) and a power conversion efficiency (Boshkovska, pg.2 equation 6, where 0 ≤ ηj ≤ 1 is the constant power conversion efficiency of ER j) of the jth energy user of the mth cell (Boshkovska, see pg.2, right column, equations 5 and 6).
Regarding Claim 4,

The combination teaches the claimed subject matter in claim 2 and the combination further teaches wherein said deriving of the non-linear harvested power includes: deriving the non-linear harvested power by using a maximum harvested power (Boshkovska, pg.3, left column, lines 1-16 equations 7, 8; “Mj, aj , and bj are constants which determine the maximum harvestable power”), a Charging rate  (Boshkovska, pg.3, left column, lines 1-16; “Mj, aj , and bj are constants which determine the maximum harvestable power, the charging rate with respect to the input power”) and a sensitivity of the j" energy user of the mth cell (Boshkovska, pg.3, left column, equations 7, 8, lines 1-16; the parameter bj is related to the sensitivity), which are parameters of the non-linear model (Boshkovska, pg.3, left column, the three parameters are Mj, aj , and bj are all non-linear parameters).
Regarding Claim 5,
Xu teaches the claimed subject matter in claim 1. Xu does not explicitly disclose non-linearly optimizing the power of the derived transmission signal of the base station and the total harvested power of the plurality of energy users based on QoS (Quality of Service) of the plurality of information users.
Boshkovska, however, teaches non-linearly optimizing the power of the derived transmission signal of the base station and the total harvested power of the plurality of energy users (see fig.1, abstract, pg.3, left column under part C and Section III; “Employing a practical non-linear energy harvesting (EH) model, the design is formulated as a non-convex optimization problem for the maximization of the minimum harvested power across several energy harvesting receivers”, “sigmoidal function which has the received RF power, PERj , as the input, “The system objective is to maximize the minimum harvested power among all the ERs, i.e. to provide max-min fairness while guaranteeing the QoS of information communication.” It is further noted that the harvested power increases with the maximum transmit power non-linearly) based on QoS (Quality of Service) of the plurality of information users (fig.1, abstract, pg.3, left column,  Section III; The system objective is to maximize the minimum harvested power among all the ERs, i.e. to provide max-min fairness while guaranteeing the QoS of information communication of the plurality of information users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Xu to that of Boshkovska in order to formulate beamforming design non-linearly by optimizing the maximization of the harvested power across all of the energy harvesting receivers while guaranteeing the QoS of information communication of the information users.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted Xu et al. “Multiuser MISO Beamforming for Simultaneous Wireless Information and Power” in view of Sen et al. (2017/0353869 A1).
Regarding Claim 6,
Xu teaches performing the beamforming method in a simultaneous wireless information and power transfer system according to claim 1 (see rejection of claim 1).
Xu does not explicitly illustrate a non-transitory computer-readable recording medium in which instructions for performing beamforming is recorded. 
Sen (fig.3), however, teaches a non-transitory computer-readable recording medium (330) in which the instructions (334) for performing beamforming is recorded (par [31]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Xu’s method of performing the beamforming to that of Sen in order to store Xu’s beamforming steps on a computer readable medium to implement said beamforming steps.
Regarding Claim 7,
Xu (fig.1) teaches a beamforming apparatus in a simultaneous wireless information and power transfer system (see title), the beamforming apparatus comprising:
derive a transmission signal (pg.4800, section II, equation (1); “Hence, the transmitted signal from the AP is given by equation (1)”, which reads on the derivation of a transmission signal) transmitted to a plurality of information users (see fig.1, pg.4799, left column, lines 5-15; plurality of ID receivers) and a plurality of energy users (see fig.1, pg.4799, left column, lines 5-15; plurality of EH receivers) from a base station (i.e. an “AP”);
derive a signal-to- Interference- plus- noise Ratio (SINR) of an ith information user (abstract, lines 9-10, pg.4799, left column, lines 25-29 and pg.4800, right column, equations 3 and/or 4; Xu teaches deriving the SINR for the ith ID receiver) by using a noise power of the ith information user (abstract, lines 9-10, pg.4799, left column, lines 25-29 and pg.4800, right column, equations 3 and/or 4; the “noise ratio” in the SINR implies a noise power. Therefore, derivation of the SINR is “by using” the noise power inherent in the SINR. The claim does not define any noise power sensing, any memory to store this value, or any equation that requires the noise as a distinct variable) included in a mth cell (see fig.1, the information user ID receiver included in the cell that has the AP and the antennas), i and m each being a natural number (i=1 information user and m=1 cell);
derive a total harvested power of a jth energy user (“EH receiver”) included in the mth cell (pg.4801, left column, lines 1-4, and equation 5; the total harvested power for the Jth EH receiver is derived by equation 5), j being a natural number (j=1); and
perform beamforming that maximizes energy harvesting efficiency (abstract, pg.4801, left column, lines 2-15 and equation 5; Xu teaches to “maximize the weighted sum-power transferred to all EH receivers” and 
    PNG
    media_image1.png
    34
    140
    media_image1.png
    Greyscale
denotes the energy harvesting efficiency; because power transfer is maximized, the harvesting efficiency is also maximized) by using a power of the derived transmission signal and a total harvested power of the plurality of energy users derived from the derived total harvested power (abstract, lines 7-10, pg.4799, left column, lines 5-10, 25-29 and pg.4801, left column, lines 7-15; the beamforming is performed by using a power/the energy from transmission signal of the base station/AP and the “weighted sum-power transferred to all EH receivers” derived from “the harvested power for the jth receiver, denoted by Qj”).
Xu does not explicitly disclose a computer processor. 
Sen (fig.3), however, teaches it would have been obvious to have used a computer processor (320) to execute beamforming instructions (pars [33-35]).
Thus, it would have been obvious to one of ordinary skill in the art to have modified the teachings of Xu to that of Sen of using a computer processor in order to automate and program the beamforming technique (i.e. the derivations and performing the beamforming) of Xu as is well-known and well-understood in the art. 
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted Xu et al. “Multiuser MISO Beamforming for Simultaneous Wireless Information and Power” in view of Sen et al. (2017/0353869 A1) in further view of Boshkovska et al. “Max-min Fair Beamforming for SWIPT Systems with Non-linear EH Model.”
Regarding Claim 8,
The combination of Xu and Sen teaches the claimed subject matter in claim 7 and the combination further implicitly teaches that deriving the total harvested power of the jth energy user included in the mth cell includes applying the jth energy user of the mth cell to a linear model (pg.4800, left page, “in this paper we consider linear precoding at the transmitter for each SWIPT and each ID/EH receiver” and pg. 4801, right page, “to check whether the optimal energy beamformer feasible case… solve the feasibility problem in (8) in which is a simple linear program”- thus a linear model is adopted).
Xu does not explicitly teach derive a linear harvested power by applying the linear model, derive a non-linear harvested power by applying the jth energy user of the mth cell to a non-linear model, and derive the total harvested power for the jth energy user of the mth cell by using the derived linear and non-linear harvested powers.
Boshkovska, however, similar to Xu teaches deriving a linear harvested power by applying a linear energy harvesting model (pg.2, right column, part C, equations 5 and 6, “The linear model and the non-linear model, have been proposed in the literature… For the linear EH model which as adopted e.g. in [8]-[12], the total harvested power at ER is typically modelled by the following linear equation…”) and further teaches deriving a non-linear harvested power by applying the jth energy user of the mth cell to a non-linear model (abstract, pg.3,see equations 7 and 8; “a parametric non-linear EH model… has been shown to be in excellent agreement closely with practical measurement results…” Note: equations 7 and 8 are the same as applicant’s equation 6).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Boshkovska and derive the total harvested power for the jth user of the mth cell by using both the derived linear and non-linear harvested powers, because practical RF based energy harvesting circuits are inherently non-linear and the conventional linear model alone fails to capture this important characteristic. Thus, using both models would be advantageous to deriving the total harvested power, because it allows the capture of the non-linear characteristic of the energy harvesting circuit. Additionally, since both linear and non-linear models are known, the generic ability to “use” them together is obvious and well-within the level of ordinary skill in the art. See MPEP 2143 (A).
Examiner Note: if applicant argues on record why using linear non-linear models together instead of alternatively would not have been obvious to one of ordinary skill in the art and incorporates the limitations of claim 8 into 7, it would move prosecution forward.
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 8 and the combination further teaches wherein the computer processor is further configured to derive of the linear harvested power by using a reception signal power (Combination of Xu and Sen’s computer processor and Boshkovska, pg.2, right column, equation 5, reception signal PERj) and a power conversion efficiency (Boshkovska, pg.2 equation 6, where 0 ≤ ηj ≤ 1 is the constant power conversion efficiency of ER j) of the jth energy user of the mth cell (Boshkovska, see pg.2, right column, equations 5 and 6).
Regarding Claim 10,

The combination teaches the claimed subject matter in claim 8 and the combination further teaches wherein the computer processor is further configured to derive the non-linear harvested power by using a maximum harvested power (Boshkovska, pg.3, left column, lines 1-16 equations 7, 8; “Mj, aj , and bj are constants which determine the maximum harvestable power”), a Charging rate  (Boshkovska, pg.3, left column, lines 1-16; “Mj, aj , and bj are constants which determine the maximum harvestable power, the charging rate with respect to the input power”) and a sensitivity of the j" energy user of the mth cell (Boshkovska, pg.3, left column, equations 7, 8, lines 1-16; the parameter bj is related to the sensitivity), which are parameters of the non-linear model (Boshkovska, pg.3, left column, the three parameters are Mj, aj , and bj are all non-linear parameters).
Regarding Claim 11,
The combination of Xu in view of Sen teaches the claimed subject matter in claim 7. The combination does not explicitly disclose to non-linearly optimizing the power of the derived transmission signal of the base station and the total harvested power of the plurality of energy users based on QoS (Quality of Service) of the plurality of information users.
Boshkovska, however, teaches non-linearly optimizing the power of the derived transmission signal of the base station and the total harvested power of the plurality of energy users (see fig.1, abstract, pg.3, left column under part C and Section III; “Employing a practical non-linear energy harvesting (EH) model, the design is formulated as a non-convex optimization problem for the maximization of the minimum harvested power across several energy harvesting receivers”, “sigmoidal function which has the received RF power, PERj , as the input, “The system objective is to maximize the minimum harvested power among all the ERs, i.e. to provide max-min fairness while guaranteeing the QoS of information communication.” It is further noted that the harvested power increases with the maximum transmit power non-linearly) based on QoS (Quality of Service) of the plurality of information users (fig.1, abstract, pg.3, left column,  Section III; The system objective is to maximize the minimum harvested power among all the ERs, i.e. to provide max-min fairness while guaranteeing the QoS of information communication of the plurality of information users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Xu in view of Sen to that of Boshkovska in order to formulate beamforming design non-linearly by optimizing the maximization of the harvested power across all of the energy harvesting receivers while guaranteeing the QoS of information communication of the information users.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836